Citation Nr: 0125828	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  98-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to July 21, 1986, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to April 15, 1989, 
for the grant of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to an effective date prior to May 15, 1997, 
for the grant of a 100 percent schedular rating for PTSD.

(The matters of whether earlier effective dates are warranted 
based on clear and unmistakable error (CUE) warranting 
revision in the June 13, 1977, Board of Veterans' Appeals 
(Board) decision, which denied entitlement to service 
connection for a nervous disorder, and in the March 8, 1988, 
Board decision, which denied entitlement to a TDIU, are 
addressed in a separate Board decision).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1965 to January 
1968, and from November 1968 to September 1969.  He is in 
receipt of a Purple Heart for wounds received in combat in 
Vietnam.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Indianapolis, Indiana.

In a decision dated in July 2000, the Board granted an 
effective date of July 17, 1986, for the grant of service 
connection for PTSD and denied an effective date prior to 
April 15, 1989, for a TDIU.  That decision was vacated by the 
U.S. Court of Appeals for Veterans Claims (Court) and the 
matters are again before the Board.  Also before the Board at 
this time is the issue of entitlement to an effective date 
prior to May 15, 1997, for the grant of a 100 percent 
schedular rating for PTSD, insofar as the veteran has 
perfected an appeal with respect to that matter.  

This case has been advanced on the docket by order of the 
Deputy Vice Chairman of the Board pursuant to 38 U.S.C.A. § 
7101 (West 1991 & Supp. 2001) and 38 C.F.R. § 20.900(c) 
(2001).


FINDINGS OF FACT

1.  In a final decision dated June 13, 1977, the Board denied 
entitlement to service connection for a nervous disorder.

2.  On January 14, 1980, the veteran was hospitalized at a VA 
facility for psychiatric disability later established as 
meeting the diagnostic criteria for PTSD related to combat 
service in Vietnam; that report was received in May 1980.

3.  In February 1980, the veteran applied to reopen his claim 
of entitlement to service connection for a nervous disorder 
based on the January 1980 report of VA hospitalization.

4.  On July 18, 1986, the RO received the veteran's claim of 
entitlement to service connection for psychiatric disorder 
specified as PTSD.

5.  Competent medical evidence in the claims file establishes 
that the psychiatric symptomatology manifested by the veteran 
at the time of hospitalization on January 14, 1980, was due 
to PTSD related to service.

6.  There is no evidence of receipt of a claim pertinent to 
psychiatric disability, and no medical evidence of diagnosed 
PTSD in the interim between June 13, 1977, and 
January 14, 1980.

7.  The RO, in a rating decision dated in March 1987, granted 
service connection for PTSD and assigned an effective date of 
July 21, 1986.

8.  The veteran expressed disagreement with the RO's decision 
not to grant service-connected benefits back to 1980 within 
one year of notification of the March 1987 rating decision; 
that appeal remained pending.

9.  In a final decision dated March 8, 1988, the Board denied 
entitlement to a TDIU.

10.  In a rating decision dated in July 1991, the RO granted 
entitlement to a TDIU as of April 15, 1989, the date of a VA 
examination; the veteran did not express disagreement with 
the assigned effective date within one year of notice of the 
July 1991 decision.

11.  In a decision dated in March 1991, the Board denied an 
evaluation for PTSD in excess of 50 percent; the veteran did 
not appeal.

12.  In correspondence received April 24, 1997, the veteran 
withdrew a claim of entitlement to an evaluation in excess of 
50 percent for PTSD filed in 1996.

13.  On May 15, 1997, the veteran's service organization 
requested an increased rating for PTSD.

14.  In a decision dated in September 1997, the RO increased 
the assigned rating for PTSD from 50 percent to 100 percent, 
effective May 15, 1997.

15.  No claim for an increased PTSD rating between March 1991 
and May 15, 1997 was pending.

16.  The earliest medical evidence from which it is factually 
ascertainable an increase was warranted within one year prior 
to May 15, 1997, is a report of private hospitalization 
beginning February 24, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 14, 1980, 
but not earlier, for the grant of service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.400 (2001).

2.  The criteria for an effective date prior to April 15, 
1989, for the grant of entitlement to a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.400, 4.16, 20.1103 (2001).

3.  The criteria for an effective date of February 24, 1997, 
but not earlier, for the grant of a 100 percent schedular 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.157(b), 3.400, 
4.130 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issues on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issues on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal and that 
evidence pertinent to these issues has been obtained.  The 
veteran has not identified and the Board is not aware of any 
additional evidence which could be obtained to substantiate 
his claims.  In sum the facts pertinent to these claims have 
been properly developed and no further development is 
required to comply with the VCAA and the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding these claims without first 
affording the RO an opportunity to consider the claims in 
light of the VCAA and the implementing regulations.  A remand 
to afford the RO such an opportunity would only serve to 
further delay resolution of the veteran's appeal with no 
benefit flowing to the veteran.  Accordingly, the Board will 
address the merits of the veteran's claims. 

Pertinent Criteria

Service Connection-PTSD

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 C.F.R. § 3.303 (1987, 2001).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1987, 2001).  
Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders 
(Schedule).  38 C.F.R. Part 4 (1980).



TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1991, 2001).  

Mental Disorder Evaluation

Before November 7, 1996, a 100 percent evaluation is 
warranted for PTSD where the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on the gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 

Effective November 7, 1996, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 provides for a 100 percent evaluation if there is 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2001).

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. § 
7105(b)(1) (West 1991); see also 38 C.F.R. §§ 20.200, 20.302 
(2001).  An appeal consists of a timely filed notice of 
disagreement in writing and after a statement of the case has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2001).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 (2001) of this part.  38 C.F.R. 
§ 3.104(a) (2001).  The Court has provided that if a claimant 
wishes to reasonably raise CUE, "there must be some degree 
of specificity as to what the alleged error is and, unless it 
is the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A report of VA hospitalization or examination may be accepted 
as a claim to reopen if it relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for increased benefits or as a 
claim to reopen.  38 C.F.R. § 3.157(b).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later.  

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) (2001).  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim or a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award of compensation based on a claim which has been 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160.  

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

With regard to the terms "application" or "claim," the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. 
§ 3.155(a).  VA has constructive knowledge of documents 
generated by VA medical facilities even if such records are 
not physically part of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  The doctrine of constructive notice 
under Bell is not retroactively applicable to VA 
adjudications occurring before Bell.  Lynch v. Gober, 11 Vet. 
App. 22,  (1997) (Lynch I).

Factual Background

The veteran's active service includes a period of combat 
service with the Marine Corps, followed by service with the 
United States Navy.  

Reports of enlistment examination and medical history dated 
in November 1965, and reports of examination and medical 
history at discharge in January 1968, include no evidence of 
psychiatric disability.  

A report of VA hospitalization from July to August 1968, 
reflects treatment for an upper respiratory infection, 
without note of any psychiatric diagnosis or any pertinent 
complaint or abnormal finding.  

In October 1968, the veteran underwent a VA examination.  The 
main purpose of the examination was to evaluate residuals of 
shell fragment wounds sustained in late March 1967.  The 
veteran reported to the VA examiner that he felt he was not 
quite settled in what his future might be.  The examiner 
noted under nervous system/psychiatric and personality 
review, that the veteran found it a little difficult to 
adjust to civilian life and had no specific plans for the 
future at that time.  No psychiatric diagnosis was 
identified.

The report of medical examination dated in November 1968, in 
connection with enlistment in the Navy, shows no evidence of 
psychiatric disability was found.  

In August 1969, the veteran was hospitalized at a Naval 
hospital and underwent evaluation by a Medical Evaluation 
Board.  The primary diagnosis was emotionally unstable 
personality, noted to have existed prior to service entry and 
not to have been aggravated by service.  The veteran was 
deemed unsuitable for service.  The hospitalization report 
includes note that the veteran had been admitted for hospital 
care in July 1969 with the diagnosis of drug ingestion in an 
inadequate personality.  He was extremely agitated upon 
admission, and seemed moderately depressed.  There was no 
evidence of psychosis, organic brain pathology or neurosis.  
The veteran reported he had been unhappy since joining the 
Navy and stated he did not like his work.  A family history 
to include the deaths of several siblings was noted.  Also 
noted was that the veteran had been unable to adjust to 
civilian life after serving in the Marine Corps, and that he 
had spent five weeks in a VA hospital for a "nervous 
breakdown."  The hospital report indicates the veteran was 
not accepted into the Marine Corps for re-enlistment and that 
the veteran's Naval record had not been good.  During 
hospitalization the diagnosis was revised to emotionally 
unstable personality.

A VA notice of admission reflects hospitalization for 
adjustment reaction of adult life in November 1975.  In June 
1976, the veteran was again hospitalized at a VA facility.  
The report indicates such was a re-admission, on a voluntary 
basis, with the complaint of "nerves."  The provisional 
diagnosis at admission in June 1976 was inadequate 
personality with somatic complaints.  On examination the 
veteran was fully oriented.  His affect was subdued and he 
admitted to feeling sad from time to time.  His memory was 
intact and he was able to attend to conversation and to 
concentrate.  He denied suicidal, homicidal or assaultive 
ideation.  He reported becoming withdrawn on occasion and 
feeling as if he could not get along too well with people.  
Review of the record was stated to reveal a basically 
inadequate individual who makes ineffectual responses to 
emotional, social, intellectual and physical demands.  He was 
discharged as competent and employable, with a diagnosis of 
depressive neurosis.

In a final decision dated June 13, 1977, the Board denied 
entitlement to service connection for a nervous disorder.

In February 1980, the RO received a statement in which the 
veteran identified a prior denial of service connection for a 
nervous condition and reported he had been hospitalized for 
such from January to February 1980 at a VA facility.  He 
requested his claim be reopened.  In a statement dated in 
March 1980, the RO advised the veteran his application was a 
duplicate of a claim previously filed and that as he had not 
presented any new evidence, no change was warranted and no 
further action would be taken.

In May 1980, the RO received a VA report of hospitalization 
from January 14, 1980, to February 11, 1980.  The veteran 
reported symptoms of depression that had been building for 10 
years, along with sleep problems.  He indicated he was 
"still living the war."  The hospitalization report notes 
the veteran was hospitalized in between his tours of duty 
with the Marines and the Navy and that he was hospitalized 
while in the Navy.  Also noted was the veteran's work history 
since service and the veteran's report of traumatic Vietnam 
experiences.  Evaluation included psychologic tests that 
suggested schizophrenia.  Following observation and 
psychologic evaluation it was felt the veteran had a thinking 
disorder.  He was determined to be unemployable at that time.  
The diagnosis was schizophrenia, chronic undifferentiated 
type with symptoms of depression.

In a letter dated in July 1980, the RO advised the veteran's 
congressman that the January to February 1980 hospital report 
was not relevant to service-connected conditions and that the 
veteran had been advised of the denial of his increased 
rating claim on that basis and of his appellate rights.  A 
copy of the RO's July 1980 notice to the veteran denying 
increased ratings for service-connected malaria and shell 
fragment wound residuals is in the file.  

On July 18, 1986, the RO received a statement from the 
veteran claiming entitlement to service connection for PTSD, 
along with medical evidence showing treatment for PTSD.  He 
requested that his claim be reopened.
 
In December 1986, the veteran reported to the ambulatory care 
service for PTSD evaluation.  He related to the interviewer 
in a cooperative and friendly manner and was neatly groomed 
and dressed.  He laughed and smiled during the interview but 
the examiner noted undertones of depression.  His affect was 
appropriate and he denied current suicidal or assaultive 
ideations.  He was well oriented.  He reported ongoing 
nightmares, flashback experiences, and intrusive thoughts 
about combat experience, stating that he still lives in the 
war zone and does not mix with any veteran groups.  He also 
reported difficulty sleeping and difficulty with 
concentration.  The examiner noted a picture of recurrent 
depression and PTSD related to combat, with serious 
difficulty adjusting to civilian life and getting involved in 
close personal relationships.  Noted as a stressor was the 
inability to find a suitable steady job.  The examiner 
concluded that the veteran's occupational capacity was mildly 
to moderately impaired and that his psychosocial functioning 
was mildly impaired.  

In December 1986, the veteran also reported for VA 
examination.  He displayed some anxiety.  No psychosis was 
noted.  His recent memory was good, as was his speech.  His 
remote memory showed impairment in the form of difficulty in 
recalling dates from the past.  His mood was dysphoric with a 
sad expression, complaints of sleep difficulty, and feelings 
of helplessness and hopelessness.  He denied any current 
suicidal intent.  He was able to attend and concentrate well 
and showed some insight into the nature of his problem.  His 
psychologic profile was consistent with PTSD and the examiner 
noted signs of long-term depression with obsessive/compulsive 
thinking, guilt and nervousness.  Testing also revealed an 
individual who was socially withdrawn and isolated.  At the 
same time a report of social work services was completed, 
noting the veteran was "unable to work now, make friends & 
is full of general anger..."

In a rating decision dated in March 1987, the RO granted 
service connection for PTSD and assigned an effective date of 
July 21, 1986.  In correspondence received within one year of 
notification of that decision the veteran expressed 
disagreement by way of argument that he had had PTSD since 
service discharge and had pursued benefits for such since 
that time.

The claims file contains a statement from Northeastern Center 
dated in April 1987 and signed by P. Yoder, a clinical 
psychologist, and M. Baquero, a staff psychiatrist.  The 
report notes symptoms of recurrent nightmares, recurrent 
intrusive thoughts and flashbacks, the latter of which had 
decreased in frequency and intensity after use of medications 
and psychotherapy.  Long-term goals were stated as exploring 
vocational options and possible vocational rehabilitation.

The claims file contains a statement from Northeastern Center 
dated in July 1987.  Drs. Yoder and Baquero signed that 
report.  Those doctors note that the veteran had been 
hospitalized in 1980, at which time he was adjudged "not 
employable".  The July 1987 report acknowledges that at the 
time of hospitalization in 1980, the veteran  had not been 
diagnosed with PTSD, but Drs. Yoder and Baquero opine that a 
diagnosis of PTSD should have been made at least as early as 
1980.  The doctors continued to note that the veteran had not 
worked for many of the years subsequent to 1968, that he had 
few or no friends outside of his immediate family, and that 
he had poor relationships with his siblings.  The veteran was 
noted to respond to stressful situations with anger and 
withdrawal, and to be making little or no progress in 
psychotherapy.  

Lay statements from family members are of record, and set out 
the change in the veteran subsequent to service, and his 
difficulty and/or inability to work or be around other people 
due to PTSD.

In an application for a TDIU, the veteran identified having 
worked as a carpenter and a factory assembly person.  He 
reported having completed high school and having begun 
technical training in refrigeration and air conditioning in 
September 1981, which he did not complete.  He reported his 
disability affected his full-time employment in 1968, that he 
last worked full time in 1979 and that he became too disabled 
to work in January 1980.  He stated he left his job due to 
his disability and indicated he had not since tried to obtain 
employment.  

In a final decision dated in March 1988, the Board denied an 
evaluation in excess of 30 percent for PTSD, and denied a 
TDIU.  In addition to PTSD, at that time the veteran was 
service-connected for residuals of shell fragment wounds of 
the left thigh, leg, ankle and arm with retained foreign 
bodies, evaluated as 10 percent disabling; and for malaria, 
evaluated as noncompensable.  His combined disability rating 
was 40 percent.

In August 1988, the RO received a report of VA 
hospitalization for PTSD, beginning July 5, 1988.  The 
veteran complained of nightmares, flashbacks, recurrent 
intrusive memories of Vietnam, depression, avoidance of 
thoughts and feelings associated with Vietnam and/or 
activities that may arouse such.  He also complained of 
social isolation, estrangement, decreased interest in 
significant activities, sleep disturbance and temper 
outbursts.  He was unemployed at that time.  Examination 
revealed him to be anxious and dysphoric.  He reported he was 
uncomfortable in a group treatment atmosphere.  During 
hospitalization he was cooperative, open in relating his 
feelings and not suicidal or assaultive in his thoughts.  He 
was considered not capable of returning to full employment, 
noted to have had a poor previous work record and not to have 
worked since 1984.

In September 1988, the RO advised the veteran that the July 
1988 medical report did not warrant any change in the 30 
percent rating for PTSD.

In June 1989 a report of a VA examination performed on April 
15, 1989, was received.  The veteran presented with good 
hygiene and casual clothing.  He was calm and relaxed, 
appearing "rather content" with normal psychomotor behavior 
and speech.  He described himself as sad and indicated he did 
not like being around people.  The examiner noted that in 
general any psychiatric complaints were "quite mild and 
usually very vague."  His affect was described as bland.  
The examiner noted the veteran did not appear depressed and 
that one got, "the feeling of emptiness and inadequacy from 
him that reflects his character structure which is a long 
standing problem."  There was no evidence of a psychotic 
disorder and the veteran denied almost all PTSD symptoms 
other than occasional mild rumination of the Vietnam war.  
The degree of psychiatric impairment was stated to be mild 
and it was indicated the veteran would be capable of working 
but preferred to stay at home and work at what would normally 
be "wifely" roles.  The examiner also noted the veteran was 
probably uncomfortable enough around other people that he 
would not like to go out into the work day world.

On September 12, 1989, the RO received a VA claims form in 
which the veteran reported he had not worked since August 
1985.  In response to RO inquiry the veteran clarified his 
intent and filed a formal claim of entitlement to a TDIU in 
January 1990.  In that form the veteran indicated work 
experience as a carpenter, as well as in factory assembly.  
He identified last working full-time in 1981, and that in 
January 1980 VA adjudged him unemployable.  He reported he 
had been self-employed on a part-time basis in May and August 
1985 as a carpenter.

In a statement dated in February 1990, Dr. Gaff indicated the 
veteran required medication to control his anxiety and 
depression and that he had difficulty interacting with others 
and even leaving his house due to combat-related PTSD.

At the time of VA examination in March 1990, the veteran's 
prognosis was guarded.

In a rating decision dated in May 1990, the RO granted an 
increased evaluation of 50 percent for PTSD, effective April 
15, 1989.

In a July 1990 statement, P. Connolly, a therapist, indicated 
that the veteran had PTSD and that he was unemployable.  In a 
February 1991 statement, P. Connolly, indicated that the 
veteran had been receiving psychotherapy and that in terms of 
employability his clinical picture since April 6, 1989, 
showed such to be unrealistic.

In a decision dated in March 1991, the Board denied 
entitlement to an evaluation in excess of 50 percent for 
PTSD.  The veteran did not appeal.

In a May 1991 memorandum, a local veterans employment 
representative indicated working with the veteran and opined 
that he was not job ready.  The representative indicated the 
veteran was under psychiatric care and medication that would 
preclude him from working and that for the past twenty years 
he had been unable to maintain gainful employment for any 
length of time.  A veterans specialist from Work Force 
Indiana also indicated the veteran was not employable.  

In a statement dated in May 1991, P. Connolly indicated that 
the veteran had, "not developed a social network beyond his 
frontyard gait and has not been able to handle any gainful 
employment over twenty years."

VA examination was conducted in June 1991.  The veteran 
complained of continued depression and flashbacks.  He 
indicated he had had more than 20 jobs since service and that 
the longest he had worked was three months.  He reported 
having been unemployed since 1984 and stated he did not want 
to be around people.  His prognosis was guarded at that time.

In a statement dated in June 1991, Dr. Gaff indicated the 
veteran had PTSD and was, "still unable to function in a 
manner that will allow him to pursue gainful employment..."

In a rating decision dated in July 1991, the RO granted 
entitlement to a TDIU, effective April 15, 1989.

In February and August 1996, the vetera submitted 
correspondence in which he and his representative argued 
severe impairment due to PTSD.  In a statement received in 
December 1996, the veteran specifically indicated his desire 
to file a claim for a 100 percent rating for PTSD.  In 
February 1997, the RO deferred rendering a decision with 
respect to the claim for an evaluation in excess of 50 
percent for PTSD.  Thereafter, the RO received a statement, 
in April 1997, in which the veteran requested that his, 
"request of pending claim, which states I want I want (sic) 
to be rated 100% PTSD.  I wish to remain at 50% PTSD and 
unemployable."

On April 29, 1997, the RO received a March 1997 private 
report from McCray Memorial Hospital, indicating inpatient 
treatment beginning February 24, 1997, for flashbacks to 
combat, paranoia and agitation.  In correspondence received 
April 29 and May 12, 1997, the veteran, indicated an intent 
to pursue 100 percent PTSD benefits.  In a memorandum showing 
a typewritten date of May 13, 1997, and a handwritten date of 
May 15, 1997, the veteran's representative cited the 
veteran's desire to seek an increased evaluation for PTSD.

The February 24, 1997, hospitalization report indicates the 
veteran had,

...become increasingly confused and 
delusional and it was felt he was of 
danger to himself or others and therefore 
he needed to be in the hospital for 
psychiatric evaluation and treatment.  It 
was noted that he had quite grandiose 
ideas and loose associations and he 
requested hospitalization for treatment.

In a rating decision dated in September 1997, the RO assigned 
a 100 percent rating for PTSD, effective May 15, 1997.

A medical statement dated in October 2000, indicates that 
based on a review of VA records, the veteran's clinical 
course since 1969 was consistent with PTSD.

Analysis

Service Connection-PTSD

In a separate decision, the Board has determined that no CUE 
exists in the final March 1977 Board decision that denied 
entitlement to service connection for a nervous disorder.  
See 38 C.F.R. § 20.1403 (2001).  

In a March 1987 rating decision, the RO assigned an effective 
date for the grant of service connection for PTSD based on 
recognition of receipt of the veteran's July 1986 statement 
specifically requesting service connection for a psychiatric 
disability, which, for the first time, he specified as PTSD.  

The Board has reviewed correspondence received subsequent to 
the March 1987 RO decision granting service connection and 
assigning an effective date of July 1986.  Correspondence 
received within one year of the veteran's notification of the 
grant of service connection includes the veteran's argument 
that evidence earlier than 1986 showed his entitlement to 
service connection for PTSD.  Such is sufficient to 
constitute a timely notice of disagreement on the effective 
date question.  See 38 C.F.R. §§ 20.200, 20.302.  That matter 
was not addressed until the RO's 1997 decision leading to the 
instant appeal.  Thus, the March 1987 rating decision did not 
become final as to the established effective date of service 
connection for PTSD.  See 38 C.F.R. § 20.1103.

The Board has thus reviewed the evidence in the interim 
between March 1977 and July 1986 to determine the appropriate 
effective date for the grant of service connection for PTSD.  
In so doing, the Board notes that in February 1980 the 
veteran clearly attempted to reopen his claim of entitlement 
to service connection for a nervous disorder and specifically 
identified evidence he argued was new and material to the 
question, i.e. the January 1980 VA hospitalization report 
showing psychiatric treatment.

The RO, in its March 1980 letter to the veteran, did not 
adjudicate the materiality question in that the January 1980 
VA hospitalization report was not considered, and, in fact, 
not received until May 1980.  Moreover, in its July 1980 
rating decision, of which the RO did advise the veteran and 
provide him with his appellate rights, the January 1980 VA 
hospitalization report was only considered as pertinent to 
the question of increased ratings for already service-
connected disabilities.  A review of the record from January 
14, 1980, to July 1986 fails to show that the RO ever 
adjudicated the veteran's claim to reopen his claim for 
entitlement to service connection for a nervous disorder 
based on receipt of the January 1980 VA hospitalization 
report.  As such, that claim remained pending.  See 
38 C.F.R. § 3.160(c) (2001).

Although the January 1980 VA hospitalization report reflects 
diagnosis of schizophrenia and not PTSD, competent medical 
professionals have reviewed the historical medical evidence 
and have been consistent in opining that the veteran's 
correct diagnosis, back as far as 1980, was PTSD.  In fact, 
medical professionals in 1987 specifically considered the 
January 1980 hospitalization report and noted symptom 
manifestations, findings and test results supportive of a 
diagnosis of service-related PTSD at that time.  As such, all 
benefit of the doubt is resolved in the veteran's favor, see 
38 C.F.R. § 3.102 (2001), and entitlement to service 
connection to PTSD was shown as of January 14, 1980, the date 
of VA hospital admission for psychiatric treatment.

Based on the above the Board cites VA regulation, which 
provides for circumstances where a report of VA examination 
or hospitalization can be accepted as an informal claim for 
benefits, with the date of claim being the date of 
hospitalization/examination.  38 C.F.R. § 3.157.  In this 
case the January 14, 1980, VA hospitalization report may be 
considered the date of the veteran's application to reopen a 
claim of entitlement to service connection for a nervous 
disorder.  

Thus, in this case, the proper effective date for service 
connection is January 14, 1980, based on the VA 
hospitalization report showing service-related symptomatology 
and psychiatric disability later opined to represent PTSD.  
See 38 C.F.R. § 3.400(1)(ii), (r).  Absent evidence of 
diagnosed PTSD opined to be causally related to service, and 
absent evidence of any application to reopen a nervous 
disorder claim prior to January 14, 1980, and subsequent to 
March 1977, no earlier effective date is warranted.

TDIU Entitlement

In a separate decision the Board has determined that no CUE 
exists in the final March 1988 Board decision that denied 
that denied entitlement to a TDIU. 

The RO assigned an effective date of April 15, 1989, for a 
TDIU, the date of a VA psychiatric examination and the date 
the RO also assigned an increased, 50 percent rating, to 
service-connected PTSD by rating decision dated in July 1991.  
The RO properly advised the veteran as to that rating 
decision.  As he did not appeal with respect to the assigned 
effective date within one year of notice of the decision, the 
July 1991 decision became final as to that matter.  See 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 
38 C.F.R. § 3.105 of this part.  38 C.F.R. § 3.104(a) (2001).  
As such, an earlier effective date is not available to the 
veteran in the absence of CUE in the July 1991 RO decision.  
See 38 C.F.R. § 3.105(a) (2000).  

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-4 
(1993); citing Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Generally, a finding of CUE requires that 
either the correct facts, as they were known at the time, 
were not before the Board, or that the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

The veteran filed a claim for an earlier effective date for 
his TDIU award in 1996.  He has generally argued that his 
PTSD has rendered him unemployable since at least 1980.  
However, he has not identified any misapplication of the law 
or other error of the sort that is undebatable in the July 
1991 rating decision that assigned an effective date of April 
15, 1989, for the grant of a TDIU.  See 38 C.F.R. § 3.105(a).  

In July 1991, the RO considered 38 C.F.R. § 4.16 requiring a 
combined evaluation of 70 percent, with at least one 
disability rated as 40 percent disabling, for the assignment 
of a TDIU.  At the time of the July 1991 decision, the 
veteran's psychiatric disorder was rated as 50 percent 
disabling, but, when combined with his other disabilities, 
his combined rating was less than 70 percent.  As such he did 
not meet the criteria for a TDIU at that time.  The RO 
instead appears to have granted entitlement to TDIU on an 
extra-schedular basis, and with consideration of evidence 
received subsequent to the July 1991 decision.  Such evidence 
cannot be considered in a determination of whether CUE exists 
in the July 1991 decision. 

The veteran has, in fact, only argued that the evidence 
considered by the RO in its July 1991 decision, as well as in 
earlier decisions, was improperly weighed insofar as it 
supported assignment of a TDIU at an earlier date.  Such 
general disagreement with how the facts were weighed cannot 
amount to CUE so as to warrant revision of the July 1991 RO 
assignment of April 15, 1989, as the effective date for the 
grant of a TDIU.  Accordingly, an earlier effective date for 
the TDIU is not warranted.


100 Percent Schedular Rating for PTSD

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  In this case, the veteran withdrew 
his pending claim of entitlement to an increased PTSD rating 
in April 1997.  See Hanson v. Brown, 9 Vet. App. 29 (1996).  
Correspondence received later in April 1997 shows his intent 
to seek a 100 percent rating via a TDIU; in correspondence 
dated May 13, or May 15, 1997, the veteran's representative 
clearly indicated an intent to seek an increased schedular 
rating for PTSD.

The Board has considered regulations providing that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  In this case the RO based its 
decision to award a 100 percent rating on evidence to include 
the report of private hospitalization beginning February 24, 
1997.  It is that report from which it is factually 
ascertainable that the veteran warranted an increased 
evaluation.  Upon admission February 24, 1997, the veteran 
manifested delusions, was guarded and suspicious, and 
demonstrated a flat affect.  Medical professionals also noted 
the veteran was "increasingly confused" and was a danger to 
himself and others.  Such manifestations meet the schedular 
criteria for a 100 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  The May 1997 statement from the 
veteran's representative requesting an increased, schedular 
rating, was received within one year of that date.  As such, 
February 24, 1997, is the proper effective date of the grant 
of a 100 percent rating for PTSD.  

As the claims file contains no evidence from which it is 
factually ascertainable that a 100 percent evaluation was 
warranted in the remainder of the one-year period prior to 
May 15, 1997, and insofar as the veteran withdrew his 1996 
claim for an increased schedular rating for PTSD, without 
evidence of any pending claim prior to the May 1997 claim 
submitted by his representative, no effective date earlier 
than February 24, 1997, is warranted.  
38 C.F.R. §§ 3.155, 3.400(o).


ORDER

An effective date of January 14, 1980, for the grant of 
service connection for PTSD, is granted, subject to the 
criteria governing the payment of monetary awards.

An effective date prior to April 15, 1989, for the grant of 
entitlement to a TDIU, is denied.

An effective date of February 24, 1997, for the assignment of 
a 100 percent schedular rating for PTSD is granted, subject 
to the criteria governing the payment of monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

